FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        August 6, 2013
                        UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                     TENTH CIRCUIT


    CHRIS WALTERS,

                 Plaintiff - Appellant,                       No. 13-2087
         v.                                                (D. New Mexico)
    CAROLYN W. COLVIN, Acting                    (D.C. No. 1:13-CV-00247-JAP-GBW)
    Commissioner of the Social Security
    Administration,

                 Defendant - Appellee.


                               ORDER AND JUDGMENT***


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges.



        Mr. Chris Walters alleges that the Social Security Administration violated

his due process and equal protection rights by changing his benefits without a fair

hearing. R. at 5-6. The district court denied Mr. Walters’s motion to proceed in

forma pauperis, dismissed the complaint as frivolous, restricted future filings by

Mr. Walters, and denied a motion to file the complaint electronically.

*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this appeal.
See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument.

      This order and judgment is unpublished; therefore, it does not constitute precedent.
See 10th Cir. R. 32.1(A).
      With the appeal, Mr. Walters has again moved for leave to proceed in forma

pauperis. This motion is denied.

      To qualify for pauper status, Mr. Walters must present “a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

      In applying this standard, we conclude that Mr. Walters’s appellate

arguments are frivolous. The district court denied pauper status because it viewed

the appeal as groundless, and we reach the same conclusion based on the district

court’s persuasive rationale. As a result, we too deny Mr. Walters’s motion for

pauper status.

      The resulting issue is what to do with the remainder of the appeal.     We

believe the appeal must be dismissed because federal law requires us to dismiss

“the case” whenever we determine that the appeal is frivolous.          28 U.S.C.

§ 1915(e)(2)(B)(i) (2006). As noted above, we regard the appeal as frivolous based

on the district court’s persuasive reasoning.

      Because we are dismissing the appeal, we deny Mr. Walters’s motion to

transfer on grounds of mootness.


                                       Entered for the Court



                                       Robert E. Bacharach
                                       Circuit Judge

                                          2